I concur in the judgment solely because, in my opinion, there is no bill of exceptions before this court to portray the errors assigned by the defendant, appellant herein, and I express no opinion on the merits of these assignments.
It must be remembered that the defendant is here on appeal not by way of a cross-appeal but by way of a wholly independent appeal initiated by the filing of its notice of appeal on December 18, 1965. The plaintiff's appeal (Case No. 4554) had been terminated by a journal entry of dismissal theretofore filed on December 2, 1965.
It is not disputed that the defendant took the bill of exceptions which had been prepared, allowed and filed in case number *Page 219 
4554, the plaintiff's appeal, and refiled same with the Clerk of Courts on December 18, 1965. And it is undisputed that between that date and the date this appeal was heard on its merits no notice of any filing was given to opposite counsel nor waived by opposite counsel, nor was the bill of exceptions ever transmitted to, corrected or allowed by the trial judge. Notwithstanding that the majority of the court seems to think that the clerk's use of a written date of filing together with the same stamped date of filing, December 18, 1965, indicates a filing first in the Common Pleas Court followed on the same day by a filing in the appellate court, such conclusion is inconsistent with the clerk's practice of using a written date together with the same stamped date on April 20, 1965, which undisputably was merely the date when the bill of exceptions was filed in the Common Pleas Court in connection with the plaintiff's appeal. It is apparent to me that, notwithstanding that the bill of exceptions was filed in the Common Pleas Court on December 18, 1965, it was never filed in the Court of Appeals at any time then or thereafter.
In my opinion even though the plaintiff had filed a bill of exceptions in connection with his appeal he was still entitled to notice of filing and an opportunity to file objections or exceptions to the same bill of exceptions when filed by the defendant in connection with its appeal. The desired content of a bill of exceptions may differ depending upon whether one is the appellant or the appellee, and a bill of exceptions satisfactory to the plaintiff in the former capacity may be objectionable to the plaintiff in the latter capacity. This difference is highlighted by the provision of Section 2321.05, Revised Code, for the filing of "a bill of exceptions setting forth that part of the evidence and such other matters occurringduring the progress of the trial * * * not contained in the transcript upon which the appellant asserts his claims of error." (Emphasis added.) Section 2321.06, Revised Code, then places upon the clerk the duty of notifying the adverse party, or his attorney, of its filing and of transmitting the bill to the trial judge after the adverse party, or his attorney, has had the opportunity to object or waive objection, and the duty of the clerk to notify the respective parties upon the return of the bill of exceptions from the trial judge. It is apparent from these various provisions that *Page 220 
unless the settling, allowance and signing of a bill of exceptions by the trial judge is dispensed with in the manner provided by Section 2321.12, Revised Code, it must occurafter the appeal is perfected by the filing of a notice of appeal.
Section 2321.13, Revised Code, permits the appellant to file a bill of exceptions "in the appellate proceedings," and places no duty upon the clerk to do so. Although Welfare Finance Corp.
v. Estep, 170 Ohio St. 391, would tend to excuse an appellant from the failures of a clerk in the time of performance of his duties with regard to a bill of exceptions, that case does not purport to excuse the complete failure to file a bill of exceptions in the Court of Appeals, nor does it diminish the requirements of a "valid bill of exceptions which may properly be entertained by a reviewing court" as set forth in the second paragraph of the syllabus of the recent case of State, ex rel.Community Improvement Corp., v. City of Independence, 6 Ohio St. 2d 70.
Therefore, for the reason that the document offered as a bill of exceptions does not constitute a valid one and for the additional reason that it was never filed in this court in this appeal, I conclude that it may not be considered.
YOUNGER, P. J., and GUERNSEY, J. (Presiding), of the Third Appellate District, and GRAY, J., of the Fourth Appellate District, sitting by designation in the Seventh Appellate District. *Page 221